                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JACLYN MCCALLISTER,                        )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )         No. 4: 17 CV 2888 DDN
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social Security,    )
                                           )
               Defendant.                  )

                                   MEMORANDUM
       This action is before the court for judicial review of the final decision of the
defendant Commissioner of Social Security denying in part the application of plaintiff
Jaclyn McCallister for disability insurance benefits under Title II of the Social Security
Act (Act), 42 U.S.C. §§ 401-434, and for supplemental security income benefits under
Title XVI the Act, 42 U.S.C. §§ 1381-1385. The parties have consented to the exercise of
plenary authority by the undersigned United States Magistrate Judge pursuant to 28
U.S.C. § 636(c). For the reasons set forth below, the final decision of the Commissioner
is affirmed.


                                  I. BACKGROUND
       Plaintiff was born on April 13, 1986 and was 30 years old at the time of her
hearing. (Tr. 76, 147.) She filed her applications on July 25, 2014, alleging a January 2,
2012 onset date, subsequently amended to July 15, 2014. (Tr. 148, 274.) She alleged
disability due to sleep apnea, and anxiety and bipolar disorders.        (Tr. 274.)   Her
applications were denied, and she requested a hearing before an Administrative Law
Judge (ALJ). (Tr. 143-47.)
       On October 19, 2016, following a hearing, an ALJ issued a decision finding that
plaintiff was not disabled under the Act. (Tr. 61-70.)    The Appeals Council denied her
request for review. (Tr. 1-7.) Thus, the decision of the ALJ stands as the final decision of
the Commissioner.


                              II. ADMINISTRATIVE RECORD
       The following is a summary of plaintiff’s medical and other history relevant to this
appeal.
       On March 14, 2014, plaintiff saw Jeffrey Pevnick, M.D., a psychiatrist, and stated
that although Xanax was effective, she felt “more depressed than ever.” Mental status
exam revealed a depressed and anxious mood, helpless and hopeless feelings, and mildly
impaired judgment. Dr. Pevnick diagnosed bipolar I disorder, most recent episode
depressed and moderate; panic disorder with agoraphobia; and ADHD. Dr. Pevnick
increased Bupropion, an antidepressant, and discontinued Seroquel, an antipsychotic used
to treat bipolar disorder. Plaintiff was subsequently dismissed as a patient by Dr. Pevnick
for missing appointments. (Tr. 494-95, 661.)
       Plaintiff was seen by Thomas J. Nowotony, M.D., a psychiatrist at Mercy Services
Sullivan, on August 25, 2014. Her current medications included Seroquel and Xanax.
She had fair compliance with treatment.            She reported symptoms of auditory
hallucinations, visual hallucinations, and paranoia, for six months. She also complained
of depressed mood, poor motivation, low energy, psychomotor agitation, and racing
thoughts. Her exam revealed depressed mood, flat affect, with good insight and judgment.
Dr. Nowotny diagnosed severe recurrent major depression. (Tr. 661-63.)
       On September 2, 2014, State agency psychological consultant Steven Akeson,
Ph.D., reviewed the available evidence. He concluded, among other things, that plaintiff
had moderate limitations in social functioning and in maintaining concentration,
persistence, or pace.   He indicated she had mild restrictions in her activities of daily


                                            -2-
living. He believed that plaintiff might perform better in a work environment away from
the general public and that she had the ability to perform at least simple repetitive tasks
and likely moderately complex tasks. (Tr. 122-25.)
      On October 17, 2014, plaintiff saw Dr. Nowotny for follow-up. Her symptoms
included depressed mood, insomnia, psychomotor agitation, and mood swings.             Dr.
Nowotny started her on Lithium, used to treat bipolar disorder and depression, and
Fluoxetine, for depression, and continued Seroquel and Xanax. (Tr. 665-66.)
      During a November 10, 2014 visit with Dr. Nowotny plaintiff felt the same. She
reported thoughts of death, depressed mood, insomnia, low energy, and mood swings.
She acknowledged some minimal improvement. Dr. Nowotny reduced her Xanax due to
fatigue and switched her to Seroquel Ir. She was also referred to a therapist for marital
discord. (Tr. 669-71.)
      On December 1, 2014, plaintiff began psychotherapy with Denise Morgan, licensed
professional counselor. She described frustration with the father of her son and her son’s
recent autism diagnosis. She reported feelings of anhedonia or inability to feel pleasure,
agitation, fear, guilt, sadness, worry, and anger. Her thought content was preoccupied and
she blamed herself and others. She had decreased appetite and reported missing a Lithium
dose. She was distractible and impulsive and had death wishes, stating “I hope I don’t
wake up.” Ms. Morgan diagnosed bipolar disorder, social anxiety, and migraines. She
assigned a GAF score of 75, indicating “mild” symptoms. (Tr. 902-04.)
      Plaintiff continued to see Ms. Morgan throughout the date of the ALJ’s decision.
During her subsequent sessions with Ms. Morgan, plaintiff continued to voice concerns
relating to her issues with her husband, her pending divorce, and regaining custody of her
son. (Tr. 826-908.) On January 28, 2015, plaintiff reported to Dr. Nowotny that about
one month earlier she put a gun to her head and pulled the trigger. Her husband locked up
the gun and she had not had any suicidal ideation since. She described extreme mood
swings. Mental status examination revealed normal attention, logical and sequential form


                                           -3-
of thought, normal speech, no suicidal ideations or paranoia, functionally intact memory,
and good insight and judgment.        Dr. Nowotny increased her Lithium and indicated
electroconvulsive therapy (ECT) may be considered. (Tr. 673-75.)
       At a February 18, 2015 psychiatric visit, plaintiff complained of depressed mood,
terminal insomnia, and paranoid ideation, i.e., being fearful and vigilant that someone is
out to harm her.    She was lethargic, spoke softly, and had depressed mood and a flat
affect. She reported that her symptoms were exacerbated by family discord, including her
son’s autism diagnosis and marital problems. Mental status examination revealed well-
groomed appearance, normal attention, logical and sequential form of thought, no suicidal
ideations or paranoia, functionally intact memory, and good insight and judgment. The
doctor increased her Seroquel, Fluoxetine, and Lithium. (Tr. 678-79.)
       At an April 1, 2015 follow-up with Dr. Nowotny, plaintiff reported she was feeling
severely depressed and anxious and was having mood swings. She reported her sister-in-
law, with whom she was living, had assaulted her the previous night. She requested ECT.
Plaintiff also indicated suicidal ideation with no plan, stating that she thinks of death every
day now. She described her symptoms as worsened. Mental status exam revealed slowed
psychomotor activity, impoverished flow of thought, slowed rate of production of speech,
soft speech, stressed mood, and tearful affect. It also revealed well-groomed appearance,
normal attention, logical and sequential form of thought, no suicidal ideations,
functionally intact memory, and good insight and judgment. (Tr. 683-84.)
       During a July 1, 2015 visit with Dr. Nowotny, plaintiff reported that she was still
fighting with her husband, and still had the same living situation. She reported symptoms
of suicidal ideation. Her symptoms had been worsening. (Tr. 688.)
       Plaintiff was hospitalized at Mercy Hospital from September 9-12, 2015, for acute
maxillary sinusitis and a migraine headache. She was treated with antibiotics and pain
control.   A computed tomography (CT) scan of her head revealed no evidence of
intracranial hemorrhage or edema.       A treating physician suspected that plaintiff was


                                             -4-
progressing from episodic to chronic migraine, although she showed improvement with
sleep, improved sinus drainage, and medications. (Tr. 739, 758, 766.) Mental status
examination during her hospitalization showed that she was alert, cooperative, attentive,
oriented, and had normal memory and fund of knowledge. Her speech and language were
normal without sign of cognitive dysfunction. She was pain free upon discharge and
released without prescription pain medication. (Tr. 734-75.)
       Plaintiff was seen on September 23, 2015 for follow-up. She had been symptom-
free for four to five days after her hospitalization, but her migraine started again and
continued for three days with associated symptoms of light sensitivity and nausea. She
was treated with Toradol for her migraine and prednisone for sinusitis. (Tr. 600-03.)
       At a September 30, 2015 visit with Dr. Nowotny plaintiff reported she felt the
same. She asked Dr. Nowotny for a letter stating she is unable to work due to her bipolar
disorder and severe mood swings, although the court notes the record does not contain
such a letter. Plaintiff continued to endorse symptoms of thoughts of death, depressed
mood, irritability, and hostility towards her husband and mother. Her Seroquel was
increased and she was instructed to get lithium blood tests. (Tr. 693-96.)
       Plaintiff saw Dr. Nowotny on December 3, 2015, and reported that she had never
been more depressed. Her compliance with medication was poor. She had not completed
the blood tests or increased her Seroquel as instructed.       She reported that she was
volunteering at an animal shelter, had temporary assistance from the state, and that her
current situation living with her mother’s friend was an improvement over living with her
husband. Her symptoms were noted to be exacerbated by marital discord. She had
several court hearings and could now only see her son twice weekly with supervised
visits. Mental status examination revealed a depressed mood and flat affect, but no
suicidal ideations or paranoia, normal attention, functionally intact memory, logical and
sequential form of thought, and good insight and judgment. She was instructed to increase
Quetiapine, for bipolar disorder. (Tr. 698-700.)


                                            -5-
       On December 10, 2015, plaintiff was seen at Mercy Services Sullivan for low back
and neck pain after she was rear-ended in an accident. Her neck pain increased her
migraines and she wanted to try new medications. She was prescribed Cyclobenzaprine,
Naproxen, and prednisone, and referred to physical therapy. (Tr. 616-19.)
       On December 23, 2015, plaintiff saw Troy A. Dowers, M.D., for respiratory
complaints and follow-up on her migraines. She was diagnosed with an upper respiratory
infection and migraines. The doctor recommended she continue Imitrex, as needed, for
migraines, avoid stress triggers, and start a headache journal. (Tr. 633-36.)
       On January 21, 2016, she had continued symptoms of depressed mood with
insomnia. Her Fluoxetine was increased. (Tr. 704-06.)
       Plaintiff saw Dr. Dowers on March 8, 2016, for migraines that seemed to have
worsened since her car accident several months earlier. She had light sensitivity and some
nausea. She complained of fatigue, posterior neck pain, back pain, and arm pain. He
further noted that she had also been diagnosed with maxillary sinus infection. Plaintiff
denied that depression or anxiety was a large component of her migraines. Dr. Dowers
administered a Toradol injection and started her on Gabapentin for her neck pain and
migraines. He also recommended a headache journal, an exercise program, and to avoid
stress if possible. If there was no improvement, Dr. Dowers would consider an MRI and
referral to neurology. (Tr. 647-51.)
       On March 21, 2016, plaintiff saw Dr. Nowotny, reporting her symptoms of
depression and anxiety were about the same.           She was still involved in divorce
proceedings. (Tr. 710.)
       She was seen May 2, 2016 at St. Clare Health Center emergency room for a
migraine that had lasted for 5 days with slight nausea. She was generally having
headaches three times per week. (Tr. 554.)
       Plaintiff saw Dr. Nowotny on May 21, 2016, plaintiff reported her mood was
improved except for aggravation with her court case. (Tr. 716.) In June 2016, Ms.


                                             -6-
Morgan noted that plaintiff was pleasant, cooperative, and interested, with an appropriate
affect. (Tr. 828.) An MRI of her brain taken June 25, 2016 showed no acute process or
significant intracranial abnormality. (Tr. 659.)


       ALJ Hearing
       On June 30, 2016, plaintiff appeared and testified to the following at a hearing
before an ALJ. (Tr. 76-115.) She is not able to work due to severe major depression.
She lives in a mobile home with a friend of her mother’s. She has custody of her four-
year-old son nine hours per week. Her son is autistic and attends a special school. (Tr.
81-85.)
       She is unable to work due to poor impulse control and severe mood swings. She
quit her last job as a cashier because she was overwhelmed by everything, such as the
amount of physical labor involved and her boss “breathing down her neck.” She is usually
too depressed to leave the house. She uses social media on her smartphone. She is able to
do chores such as cleaning, dusting, sweeping, and grocery shopping. She receives food
stamps. She is able to drive and has a valid driver’s license. She believes she would have
difficulty getting motivated and having enough energy to perform certain work such as
housekeeping. (Tr. 88-100.)
       She currently takes Seroquel at night. She is able to sleep about four to five days
per week and is awake with anxiety the other nights. She is very tired and sleeps during
the days following the nights she is unable to sleep. She sees a therapist for emotional and
mental issues surrounding her son and her divorce. She gets very angry and sad, and cries
frequently. She is unable to concentrate and focus and has racing thoughts. She has panic
attacks and crying spells several times per week. (Tr. 103-08.)
       A vocational expert (VE) also testified at the hearing.      The VE testified that
plaintiff had past work as a cashier (unskilled, light), server (unskilled, light), and
customer service clerk (semiskilled, light). The ALJ posed a hypothetical involving an


                                            -7-
individual of plaintiff’s age, education, and work experience, who was limited to simple,
routine, repetitive tasks. She could have only occasional changes in the work setting and
work that has little to no interaction with the public, casual and infrequent interaction with
coworkers, including no tandem task. The VE testified that such an individual could not
perform plaintiff’s past work. However, the VE testified that there were other positions in
the national economy that such an individual could perform, such as stringer, basket filler,
and picking table worker. (Tr. 109-114.)


                             III. DECISION OF THE ALJ

       On October 19, 2016, the ALJ issued a decision finding that plaintiff was not
disabled. (Tr. 61-70.) At Step 1 of the sequential evaluation, the ALJ found that plaintiff
had not performed substantial gainful activity since her July 15, 2014 onset date. At Step
2, the ALJ found plaintiff had the following severe impairments: depression and anxiety
disorders. At Step 3, the ALJ found plaintiff did not have an impairment or combination
of impairments that met or medically equaled the severity of an impairment listed in 20
CFR Part 404, Subpart P, Appendix 1. (Tr. 63-64.)
       The ALJ found that plaintiff had the residual functional capacity (RFC) to perform
a full range of work at all exertional levels but with the following nonexertional
limitations. She was able to perform simple, routine, repetitive tasks. She was limited to
occasional changes in the work setting. She was able to have occasional to no direct
interaction with the public, casual and infrequent interaction with co-workers, and
occasional interaction with supervisors. She could occasionally be off-task up to five
percent. (Tr. 65.) Relying on the testimony of a vocational expert, the ALJ found that
plaintiff could perform the requirements of certain representative occupations existing in
significant numbers in the national economy such as stringer, basket filler, and picnic
table worker. The ALJ therefore concluded that plaintiff was not “disabled” under the
Act. (Tr. 69.)

                                             -8-
                        IV. GENERAL LEGAL PRINCIPLES

       The court’s role on judicial review of the Commissioner’s decision is to determine
whether the Commissioner’s findings apply the relevant legal standards to facts that are
supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564 F.3d
935, 942 (8th Cir. 2009). “Substantial evidence is less than preponderance, but is enough
that a reasonable mind would find it adequate to support the Commissioner’s conclusion.”
Id. In determining whether the evidence is substantial, the court considers evidence that
both supports and detracts from the Commissioner's decision. Id. As long as substantial
evidence supports the decision, the court may not reverse it merely because substantial
evidence exists in the record that would support a contrary outcome or because the court
would have decided the case differently. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022
(8th Cir. 2002).
       To be entitled to disability benefits, a claimant must prove she is unable to perform
any substantial gainful activity due to a medically determinable physical or mental
impairment that would either result in death or which has lasted or could be expected to
last for at least twelve continuous months.        42 U.S.C. §§ 423(a)(1)(D), (d)(1)(A),
1382c(a)(3)(A); Pate-Fires, 564 F.3d at 942. A five-step regulatory framework is used to
determine whether an individual is disabled. 20 C.F.R. § 404.1520(a)(4); see also Bowen
v. Yuckert, 482 U.S. 137, 140-42 (1987) (describing five-step process).
       Steps One through Three require the claimant to prove: (1) she is not currently
engaged in substantial gainful activity; (2) she suffers from a severe impairment; and (3)
her condition meets or equals a listed impairment. 20 C.F.R. § 404.1520(a)(4)(i)-(iii). If
the claimant does not suffer from a listed impairment or its equivalent, the
Commissioner’s analysis proceeds to Steps Four and Five.           Step Four requires the
Commissioner to consider whether the claimant retains the RFC to perform past relevant
work (PRW). Id. § 404.1520(a)(4)(iv). The claimant bears the burden of demonstrating

                                            -9-
she is no longer able to return to her PRW.           Pate-Fires, 564 F.3d at 942.      If the
Commissioner determines the claimant cannot return to her PRW, the burden shifts to the
Commissioner at Step Five to show the claimant retains the RFC to perform other work
that exists in significant numbers in the national economy.               Id.; 20 C.F.R. §
404.1520(a)(4)(v).


                                 V. DISCUSSION

       Plaintiff argues the ALJ erred (1) in formulating her residual functional capacity;
(2) in failing to provide specific rationale for rejecting her testimony; and (3) in failing to
find her migraine headaches were a severe impairment. The Court disagrees.
       1.    Residual Functional Capacity
       Residual Functional Capacity is a medical question and the ALJ’s determination of
RFC must be supported by substantial evidence in the record. Hutsell v. Massanari, 259
F.3d 707, 711 (8th Cir. 2001); Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001); Singh v.
Apfel, 222 F.3d 448, 451 (8th Cir. 2000). RFC is what a claimant can do despite her
limitations, and it must be determined on the basis of all relevant evidence, including
medical records, physician’s opinions, and a claimant’s description of her limitations.
Donahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001); 20 C.F.R. § 404.1545(a). While
the ALJ is not restricted to medical evidence alone in evaluating RFC, the ALJ is required
to consider at least some evidence from a medical professional. Lauer, 245 F.3d at 704.
Defendant has the burden of proof for an assessment of RFC that will be used to prove
that a claimant can perform other jobs in the national economy. Nevland v. Apfel, 204
F.3d 853, 857 (8th Cir. 2000).
       In this case, the ALJ determined that plaintiff had the RFC to perform a full range
of work at all exertional levels but with the following nonexertional limitations. She was
able to perform simple, routine, repetitive tasks. She was limited to occasional changes in
the work setting. She was able to have occasional to no direct interaction with the public,

                                            - 10 -
casual and infrequent interaction with co-workers, and occasional interaction with
supervisors. She could occasionally be off-task up to five percent. (Tr. 65.) Relying on
the testimony of a vocational expert, the ALJ found that plaintiff could perform the
requirements of certain representative occupations existing in significant numbers in the
national economy such as stringer, basket filler, and picnic table worker.
      After considering the record as a whole, the ALJ found that although plaintiff’s
medically determinable impairments could reasonably be expected to produce the alleged
symptoms, her statements regarding the alleged severity and limiting effects of those
symptoms were not consistent with the overall record evidence. (Tr. 66.) The ALJ found
that plaintiff’s allegation that her depression and anxiety were so severe that she could not
engage in any type of work activity--even simple work activity involving limited contact
with others in the workplace--was clearly not consistent with the evidence of record. The
ALJ observed that when plaintiff began seeing therapist Denise Morgan in December
2014, she was diagnosed with depression and social anxiety and was noted to have
symptoms associated with her impairments. However, Ms. Morgan assigned a Global
Assessment of Functioning (GAF) score of 75, indicating “mild” symptoms. (Tr. 66-67.)
The ALJ found such a finding inconsistent with plaintiff’s testimony that she would not be
able to get motivated during the day to get up and perform even simple work activities
with limited social contacts. (Tr. 67.) The ALJ also observed that Ms. Morgan noted at
their initial visit that plaintiff had been noncompliant with her medication. (Tr. 67.) See,
e.g., Julian v. Colvin, 826 F.3d 1082, 1087 (8th Cir. 2016) (claimant’s inability to follow a
recommended course of treatment detracted from allegations of disability). The ALJ also
noted that the record evidence demonstrated that plaintiff’s problems appeared to be
directly related to marriage, family, and financial stressors. And although there were
reports of multiple symptoms initially, plaintiff’s mental health appeared to stabilize over
time. (Tr. 67.) For example, the ALJ observed that during late December 2014 and early
2015, plaintiff’s symptoms included anhedonia, apathy, agitation and irritability, feelings


                                           - 11 -
of despair, worrying, being preoccupied, having an inconsistent affect, and decreased
sleep and appetite. (Tr. 67.) The ALJ pointed out, however, that subsequent treatment
notes from June 2016 showed that while plaintiff still reported anxiety and depression, she
was observed to be pleasant, cooperative, and interested with an appropriate affect. (Tr.
67.) See, e.g., Gates v. Astrue, 627 F.3d 1080, 1082 (8th Cir. 2010) (medical record
evidence supports the conclusion that claimant’s depression was situational in nature,
related to marital issues, and improved with medication and counseling). The ALJ noted
that Ms. Morgan offered no opinion that plaintiff would be unable to engage in work
activity. (Tr. 67.). See, e.g., Bryant v. Colvin, 861 F.3d 779, 784 (8th Cir. 2017) (ALJ
rightfully noted lack of any medical provider making allowances for any disability in
claimant’s care).
      The ALJ also noted that records from treating psychiatrist Dr. Notowny did not
explain plaintiff’s allegation that she could not perform any type of work activity. (Tr.
67.) The ALJ noted that from August 2014 through May 2016, Dr. Nowotny’s records
showed consistent, mostly normal findings. (Tr. 67.) The ALJ noted that although
plaintiff had a depressed mood and flat affect at most visits, she had normal psychomotor
activity, good attention, logical and sequential thoughts, no paranoia or suicidal ideation,
intact memory functioning, and good insight and judgment. (Tr. 67.) Moreover, although
the record shows that in September 2015 plaintiff requested a letter from Dr. Nowotny
stating that she could not work due to bipolar disorder and severe mood swings, there is
no record evidence that he provided such a letter or that he believed plaintiff could not
work due to her impairments. (Tr. 67.) The ALJ also pointed out that in May 2016,
plaintiff reported improved mood and sleep except for aggravation with her court case.
(Tr. 67.) Based on the above, this court concludes the ALJ appropriately considered all of
the record evidence in concluding that it failed to support plaintiff’s allegations of
disabling symptoms.



                                           - 12 -
      The ALJ also found that plaintiff had only mild restriction in her ability to engage in
daily living activities. He noted that both her testimony and written function report
showed few restrictions in that aspect of functioning. (Tr. 64.) The ALJ noted that
plaintiff took care of her own personal needs, took care of her young son when he was in
her custody, prepared simple meals, shopped, drove, managed her own money, performed
household chores, and used the internet. (Tr. 64.) The ALJ appropriately considered the
evidence of plaintiff’s reported activities in concluding that her allegations of disabling
impairments were inconsistent with the overall record. See, e.g., Reece v. Colvin, 834
F.3d 904, 910 (8th Cir. 2016) (ALJ appropriately considered claimant’s daily activities in
finding them inconsistent with allegations of being totally unable to work).
      The opinion of State agency psychological consultant Steven Akeson, Ph.D., also
supports the ALJ’s finding that plaintiff was capable of simple, repetitive work with some
social limitations. The ALJ gave Dr. Akeson’s opinion “some” weight. (Tr. 68.) Dr.
Akeson indicated that plaintiff had only moderate limitations in social functioning and in
maintaining concentration, persistence, or pace. He opined that plaintiff might perform
better in a work environment away from the general public and that she had the ability to
perform at least simple repetitive tasks, as well as the ability to likely perform moderately
complex tasks. (Tr. 68, 122-23.) In this case the ALJ noted that although Dr. Akeson was
not a treating or examining source, and his opinion was rendered prior to additional
evidence was received at the hearing level, his findings that plaintiff had only moderate
limitations in social functioning and concentration, persistence, or pace were--and
remained consistent with--plaintiff’s subsequent treatment notes. (Tr. 68, 121-23.) The
ALJ considered Dr. Akeson’s opinion in the context of the overall record, and it supports
the ALJ’s conclusion that plaintiff was capable of a reduced range of work despite any
difficulties caused by her mental impairments. (Id.) See, e.g., Mabry v. Colvin, 815 F.3d
386, 391 (8th Cir. 2016) (state agency physicians’ opinions were consistent with the other
medical evidence and it was proper for the ALJ to rely on them, in part, in formulating


                                           - 13 -
claimant’s RFC); Kamann v. Colvin, 721 F.3d 945, 951 (8th Cir. 2013) (state agency
psychologist’s opinion supported ALJ’s finding that claimant could work despite his
mental impairments).
      As discussed above, the ALJ considered the medical evidence, as well as Dr.
Akeson’s opinion in concluding that the overall record failed to support plaintiff’s claim
that she was unable to work because of her mental impairments. (Tr. 63-68.) Indeed, it is
the ALJ’s responsibility to formulate the claimant's RFC based on the evidence as a
whole—including the medical and non-medical evidence of record.           The ALJ met that
standard here. See, e.g., Stringer v. Berryhill, 700 F. App’x 566, 567 (8th Cir. Nov. 9,
2017).    Here, the ALJ appropriately considered the evidence as a whole in concluding
that although the record supported the inclusion of some work-related limitations to
account for any difficulties attributable to plaintiff’s depression and anxiety, it did not
support the allegation that her symptoms were so severe that she could not engage in any
type of work activity. Based on the above, this Court therefore concludes the ALJ’s RFC
determination is supported by substantial evidence in the record as a whole.


         2. Migraine Headaches as a Severe Impairment at Step Two
      Plaintiff also argues the ALJ erred in failing to find her migraine headaches were a
severe impairment.      She contends the record evidence shows that her migraines
significantly limit her physical ability to do basic work activities. The Court disagrees.
      At Step Two of the evaluation process, the ALJ must determine if a claimant
suffers from a severe impairment. Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).
The claimant bears the burden of proving her impairment or combination of impairments
is severe, but the burden is not a heavy one, and any doubt concerning whether the
showing has been made must be resolved in favor of the claimant. Id.; Dewald v. Astrue,
590 F. Supp.2d 1184, 1200 (D.S.D. 2008). “Severity is not an onerous requirement for the



                                            - 14 -
claimant to meet, but it is also not a toothless standard. . . .” Kirby, 500 F.3d at 707. A
severe impairment is an impairment or combination of impairments that significantly
limits a claimant’s physical or mental ability to perform basic work activities. See 20
C.F.R. §§ 404.1520(c), 404.1521. An impairment is not severe if it amounts to only a
slight abnormality and does not significantly limit the claimant’s physical or mental ability
to do basic work activities. Kirby, 500 F.3d at 707; 20 C.F.R. § 404.1521(a). Basic work
activities concern the abilities and aptitudes necessary to perform most jobs. 20 C.F.R. §
404.1521(b). Examples of basic work activities include: (1) physical functions such as
walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling; (2)
capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and
remembering simple instructions; (4) use of judgment; (5) responding appropriately to
supervision, co-workers, and usual work situations; and (6) dealing with changes in a
routine work setting. Id. The sequential evaluation process terminates at Step Two if the
impairment has no more than a minimal effect on the claimant’s ability to work. Kirby,
500 F.3d at 707; Hudson v. Bowen, 870 F.2d 1392, 1396 (8th Cir. 1989).
      The Eighth Circuit has not expressly ruled on whether an error at Step Two
requires reversal. See Rentzell v. Berryhill, Case No. 4:17 CV 3037, 2018 WL 2050559,
N.2 (D. Neb. May 1, 2018). Recent cases, including cases from this Court, tend to hold
the ALJ’s failure to list all the impairments at Step Two harmless, as long as the ALJ
adequately discusses the effects of those impairments at the subsequent steps. As long as
the ALJ finds one significant impairment at Step Two, and moves on to consider whatever
effects plaintiff’s other severe impairments might have imposed at Steps Three and Four,
then the alleged error is harmless. See Burgess v. Berryhill, Case No. 4:17 CV 2316
ACL, 2018 WL 4457308, at 6 (E.D. Mo. Sept. 17, 2018).
      As an initial matter, in her application, plaintiff did not allege disability due to
migraine headaches. And as the ALJ pointed out, plaintiff testified at the hearing that she
could not work due to severe social anxiety and depression and made no mention of


                                           - 15 -
continuing severe headaches. (Tr. 68, 80-81, 86-90, 95-96, 101, 103-08). Cf. Dunahoo v.
Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (fact that claimant did not allege a particular
impairment in her application is significant, even if the evidence of the impairment was
later developed); Mouser v. Astrue, 545 F.3d 634, 639 (8th Cir. 2008) (ALJ has no
obligation to investigate a claim not presented at the time of the application for benefits
and not offered at the hearing as a basis for disability).
      Although plaintiff did not allege she was disabled due to migraines, the ALJ
nevertheless addressed her migraines at length in his decision. The ALJ observed that
although plaintiff was hospitalized in September 2015 for headaches, the cause of the
headaches was unclear, and the headaches had not been associated with severe symptoms
of depression and/or anxiety or with any neurological abnormalities.    (Tr. 67, 647, 659,
734-97.) The ALJ noted that during her plaintiff’s September 2015 hospitalization, her
doctor thought she might be progressing from episodic to chronic migraine headaches. He
also noted she showed improvement with sleep, sinus drainage, and medications. (Tr. 67,
758, 766.) The ALJ noted that plaintiff typically obtained relief with sleep, caffeine, and
Excedrin, and that she was pain free and without prescription medication upon discharge
from her hospitalization. (Tr. 67, 616, 758, 775.) See, e.g., Bernard v. Colvin, 774 F.3d
482, 488 (8th Cir. 2014) (impairments that are controllable or amenable to treatment do
not support a finding of total disability). The ALJ further acknowledged that plaintiff’s
headaches worsened following a motor vehicle accident in December 2015. (Tr. 68, 616,
633, 636, 647.) In March 2016, plaintiff denied that depression or anxiety were a large
component of her headaches. (Tr. 68, 647.) The ALJ also observed MRI and CT scans of
plaintiff’s brain were normal. (Tr. 68, 659, 739.) The ALJ pointed out that there had been
some association of her headaches with upper respiratory or sinus illness. (Tr. 68, 633,
647, 758, 767.)     The ALJ also noted that there was no record evidence plaintiff’s
headaches had progressed to the point of being intractable for long periods of time. (Tr.



                                             - 16 -
68.) The ALJ noted plaintiff was consistently attentive and oriented with normal memory
and cognition upon examination. (Tr. 68, 662, 666, 670, 674, 679, 684, 699, 767, 908.)
      Moreover, plaintiff does not point to any evidence to show how her headaches
impacted her ability to perform basic work activities or what, if any, additional work-
related limitations she believes should have been included in the RFC to account for her
headaches. See, e.g., Robson v. Astrue, 526 F.3d 389, 393 (8th Cir. 2008) (while claimant
claimed her obesity exacerbated her existing medical infirmities, she did not explain how
including her obesity would alter the question posed to the vocational expert). Thus,
while the ALJ did not find that plaintiff’s headaches were “severe,” the ALJ clearly
considered all of her impairments, including her headaches, in ultimately concluding that,
although her medical symptoms caused some work-related limitations, she was
nevertheless capable of performing a reduced range of work.
      The Court concludes the ALJ considered the record as a whole in concluding that
although plaintiff’s medical impairments caused some work-related limitations, she failed
to meet her burden to show that they prevented her from all work. See, e.g., McNamara v.
Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (“If substantial evidence supports the decision,
then we may not reverse, even if inconsistent conclusions may be drawn from the
evidence, and even if we may have reached a different outcome.”). Substantial evidence
supports the ALJ’s conclusion that plaintiff failed to meet her burden to prove that she
was unable to do any work because of her impairments.


                                  VI. CONCLUSION

      For the reasons set forth above, the decision of the Commissioner of Social
Security is affirmed. An appropriate Judgment Order is issued herewith.


                                                /s/ David D. Noce      k
                                         UNITED STATES MAGISTRATE JUDGE
Signed on January 7, 2019.

                                          - 17 -
